Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 is rejected for being unclear, thus indefinite. It is unclear whether “M” in claim 6 lines 3 refers to “(i=1, 2, ..., M)” in claim 6 lines 2 or “M(i)” in claim 6 line 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al.(US 2020/0022172 herein after Sun).

Regarding claim 9, Sun teaches an apparatus, for a first base station, for providing a Phase Tracking Reference Signal (PTRS) in a wireless communication system comprising
 the first base station (e.g. Fig 13 “Network device (TRP1)”), M-1 (M>2) second base stations (e.g. Fig 13 “Network device (TRP2)”), and a mobile device (e.g. Fig 13 “Terminal device”),
 wherein the first and second base stations (e.g. Fig 13 “Network device (TRP1)”, “Network device (TRP2)”) cooperate to jointly support the mobile device (e.g. Fig 13 “Terminal device”, [0213] “As shown in FIG. 13, in the non-coherent joint transmission (NCJT) scenario”),
 the apparatus comprising:
 a transceiver (e.g. Fig 5 “305 Transmitter(TX)”, “Receiver (RX)”); and at least one processor (e.g. Fig 5 “Network device  processor 301”) coupled to the transceiver (e.g. Fig 5 “305 Transmitter(TX)”, “Receiver (RX)”), [0093] “These components may be connected by using a bus 204 or in other manners”), and configured to: 
identify M mutually exclusive sets of frequency resources ([ 0223] “Each group of PT-RSs … is corresponding to one network device. Each group of PT-RSs has a different QCL relationship …The first QCL relationship is different from the second ;
 map at least a portion of PTRS information for the first base station to a first set of the frequency resources (e.g. [0224] “the first indication information sent by the network device 1 … data resource mapping indication information  … related information of a time-frequency resource location of a PT-RS … a PT-RS antenna port (PT-RS port)”);
 map a zero-power PTRS to the other M-1 sets of frequency resources ([0154] “ if the special signals … need to be mapped to the resource element (RE) to which the PT-RS is mapped, a zero-power PT-RS (ZP-PT-RS) … is sent on the resource element”) or leaving the other M-1 sets of frequency resources empty;
 and transmit a signal comprising the PTRS information according to the frequency resource mapping (e.g. Fig 15 “S201A. Second indication information, used to indicate a location of a time-frequency resource occupied by at least one PT-RS that comes from a network device 1”)

Regarding claim 14, Sun teaches an apparatus, for a mobile device, for providing a Phase Tracking Reference Signal (PTRS) in a wireless communication system comprising
 at least a first base station (e.g. Fig 13 “Network device (TRP1)”) and a second base station (e.g. Fig 13 “Network device (TRP2)”), and the mobile device (e.g. Fig 13 “Terminal device”),
 	wherein the first and second base stations (e.g. Fig 13 “Network device (TRP1)”, “Network device (TRP2)”) cooperate to jointly support the mobile device (e.g. Fig 13 “Terminal device”, [0213] “As shown in FIG. 13, in the non-coherent joint transmission (NCJT) scenario”), the apparatus comprising: 
a transceiver (e.g. Fig 4 “Communication interface 203”); and at least one processor (e.g. Fig 4 “Terminal processor 201”)  coupled to the transceiver (e.g. Fig 4 “Bus 204”, “Communication interface 201”, [0093] “These components may be connected by using a bus 204 or in other manners”), and configured to: 
receive a signal (e.g. Fig 15 “S201A”, “S201B”) from each of the first (e.g. Fig 15 “Network device (TRP1)”)  and second base stations (e.g. Fig 15 “Network device (TRP2)”);
 identify at least two mutually exclusive sets of frequency resources (e.g. Fig 15 “S202”, [0230] “S202. The terminal device determines the time-frequency resource location of the at least two groups of PT-RSs in the data resource mapping indication”);
 de-map at least a portion of PTRS information (e.g. [0229] “the terminal device) may obtain the time-frequency resource location of the at least two groups of PT-RSs in the data resource mapping indication information) for the first base station from a first set of the frequency resources (e.g. Fig 15 “S201A”);
 and de-map at least a portion of PTRS information (e.g. [0229] “the terminal device) may obtain the time-frequency resource location of the at least two groups of PT-RSs in the data resource mapping indication information) for the second base station from a second set of the frequency resources (e.g. Fig 15 “S201B”).


Regarding claim 1, Sun teaches a method, for a first base station, for providing a Phase Tracking Reference Signal (PTRS) in a wireless communication system comprising
 the first base station, M-1 (M>2) second base stations, and a mobile device,
 wherein the first and second base stations cooperate to jointly support the mobile device,
 the method comprising:
 identifying M mutually exclusive sets of frequency resources;
 mapping at least a portion of PTRS information for the first base station to a first set of the frequency resources;
 mapping a zero-power PTRS to the other M-1 sets of frequency resources or leaving the other M-1 sets of frequency resources empty;
 and transmitting a signal comprising the PTRS information according to the frequency resource mapping.
(Examiner notes: Claim 1, a method claim, is a parallel of claim 9 thus rejected similarly ass above with detailed mappings omitted).

Regarding claim 7, Sun teaches a method, for a mobile device, for providing a Phase Tracking Reference Signal (PTRS) in a wireless communication system comprising
 at least a first base station and a second base station, and the mobile device,
 wherein the first and second base stations cooperate to jointly support the mobile device,
 the method comprising: 
receiving a signal from each of the first and second base stations; identifying at least two mutually exclusive sets of frequency resources; 
de-mapping at least a portion of PTRS information for the first base station from a first set of the frequency resources;
 and de-mapping at least a portion of PTRS information for the second base station from a second set of the frequency resources.
	(Examiner notes: Claim 7, a method claim, is a parallel of claim 14 thus rejected similarly ass above with detailed mappings omitted).

Regarding claim 2, 10, Sun teaches wherein the base stations operate according to Joint Transmission (JT) Co-ordinated Multi-Point (CoMP) (e.g. Fig 13 “Network device (TRP1)”, “(Network device (TRP2)”, [0213] “ In the CoMP, signals may come from a plurality of transmission and reception points … shown in FIG. 13, in the non-coherent joint transmission (NCJT) scenario, different transmission and reception points may transmit different MIMO streams (MIMO streams) to a same terminal device on a same time-frequency resource”).

Regarding claim 3, 8, 11, 15,  wherein the frequency resources comprise frequency resources in a Physical Downlink Shared Channel (PDSCH) ( e.g. Fig 9A “PDSCH”) part of a frame (e.g. Fig 9A . “RB”, [0135] “One RB includes T (T is a positive integer) consecutive symbols in time domain and M (M is a positive integer) consecutive subcarriers in frequency domain”)

Regarding claim 4, 12, Sun teaches wherein the frequency resources comprise one or more sub-carriers (Fig 9A “RE”, “f”) of one or more multi-carrier symbols (e.g. OFDM symbols) (Fig 9A “RE”, “t(symbol)”, [0135] “one RE includes one subcarrier in frequency domain and one symbol in time domain”).

Regarding claim 5, 13, Sun teaches wherein the frequency resources of different sets comprise mutually exclusive sets of sub-carriers (e.g. [0233] “a PT-RS subcarrier mapping set of the network device 1  … a subcarrier set that may be occupied by the network device 1 … based on the first information sent by the network device 1”, Fig 9 A “RB”, “RE” the Y axis of the RE is one subcarrier).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al.(US 2020/0022172 herein after Sun) in view of Lee et al (US 2019/0165910 herein after Lee).

Regarding claim 6, Sun teaches wherein the frequency resources of an ith set (i=1, 2, ..., M) comprise a subcarrier with subcarrier index M(i) (e.g. Fig 9A “RB”, “RE”. [0135] “entire system resource includes grids obtained through division in frequency domain and time domain … One grid represents one RE, and one RE includes one subcarrier in frequency domain … One RB includes … M (M is a positive integer) consecutive subcarriers in frequency domain”), 

Sun does not explicitly teach wherein M is a function satisfying M(a)≠M(b) if a≠b.
However, Lee teaches wherein M is a function satisfying M(a)≠M(b) if a≠b (e.g. Fig 11 “RB #17 PTRS port #11”, “RB #16 PTRS port #12”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun in view of Lee to incorporate the teachings of Lee. One of ordinary skill in the art would have been motivated to make this modification in order to minimize signal interference ([0021] of Lee). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hu et al.(US Pub No US2018/0206249) teaches two different network device supporting a single UE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FOLLANSBEE whose telephone number is (571)272-3071.  The examiner can normally be reached on M-Th 7:30-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW LAI can be reached on (571)272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/K.T.F./Examiner, Art Unit 2411

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411